318 S.W.2d 654 (1958)
Clinton Wayne LAMBRIGHT, Appellant,
v.
STATE of Texas, Appellee.
Billy Monroe LAMBRIGHT, Appellant,
v.
STATE of Texas, Appellee.
Nos. 30173, 30174.
Court of Criminal Appeals of Texas.
December 10, 1958.
*655 No attorney for appellant.
Jack Hardee, Dist. Atty., Mack Wallace, County Atty., Athens, and Leon B. Douglas, State's Atty., Austin, for the State.
BELCHER, Commissioner.
The above causes are consolidated.
Appellants waived their right of trial by jury, entered a plea of guilty before the court to the offense of burglary of a private residence at night; and the court assessed the punishment against each of them at fifteen years.
The testimony of the state shows that the appellants unlawfully broke and entered a private residence at night and took property which they appropriated to their own use without the consent of the owner.
Their confessions were introduced in evidence and they corroborate the evidence of the state showing the commission of the offense charged.
The appellants did not testify or offer any evidence in their behalf.
The evidence is sufficient to support the conviction.
The judgments are affirmed.
Opinion approved by the Court.